 456DECISIONSOF NATIONALLABOR RELATIONS BOARDLocal 1149,United Brotherhood of Carpenters andJoiners of America,AFL-CIOandAmericanPresident Lines,Ltd. Case 20-CE-114November 7, 1975DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDPENELLOOn August7,1975,Administrative Law JudgeHenry S.Salim issued the attached Decision in thisproceeding.Thereafter,Respondent filed exceptionsand a supporting brief, and the Charging Party andtheGeneral Counsel filed briefs in support of theAdministrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor'RelationsAct, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached,Decision in light of the exceptions andbriefs and has decided to affirm the rulings,'findings,and conclusions2of the AdministrativeLaw Judge and to adopt his recommended Order, asherein modified.3ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified below,and hereby orders that the Respon-dent,Local 1149,United Brotherhood of Carpentersand Joiners of America,AFL-CIO,San Francisco,California, its officers,agents, and representatives,shall take the action set forth in the said recommend-ed Order,as so modified:Delete paragraph 1(c).1In his Decision,theAdministrativeLaw Judge, apparently byinadvertence,referred to one of the parties involved in a relatedjurisdictional dispute proceeding as "Local 10 of the Painters Union." InCases 20-CD-435et al,the proceeding to which the Administrative LawJudge alluded,the correct name of that party appears as Ship Painters Local961, Brotherhood of Painters and Allied Trades,AFL-CIO.2We agree with the Administrative Law Judge's conclusion that theallegationsof the complaint are not barred by Sec 10(b) of the Act In sodoing, however, we adopt his rationale only insofar as he relied uponRespondent's attempted enforcement of the unlawful contractual clausethrough its demand for arbitration made upon the Employer on January 15,1975. This demand for arbitration, which occurred within the 6-monthperiod immediately preceding the filing of the instant charge, clearlyconstitutes a reaffirmation of the unlawful contractual clause and,therefore,isviolative of Sec. 8(e).See, e.g.,International Organizationof Masters,Mates, and Pilots, AFL-CIO (Seatrain Lines, Inc),220 NLRB No 52(1975),Dan McKinney Co.,137 NLRB 649, 654 (1962). Furthermore, infinding that the complaint is not barred by Sec.10(b),we also rely on thefact that Respondent,in its answer and amended answer to the complaint,admitted that at all material times herein it has continued"tomaintain,affirm,and give effect to" the unlawful contractual clause, and additionally221 NLRB No. 82note that subsequently, on April 2, 1975, Respondentagain madea demandupon the Employer for arbitration of this clause3We specifically do not adopt that portion- of the Administrative LawJudge's recommended Order requiring Respondent to cease and desist fromthreatening, restraining, or coercing the Employer, or any other employerengaged incommerce, with whom Respondent -does not have a labordispute,where an object thereof is to force or require such employers tocease doing business with any other,person Such a remedial provision isclearly unwarranted where, as here, thereis no allegationthat Respondenthas engaged in conduct violative of Sec. 8(b)(4) of the Act. Accordingly, weshallmodify the Administrative Law Judge's recommendedOrder bydeleting this provisionDECISIONSTATEMENT OF THE CASE 1HENRY S. SAHM, Administrative Law Judge: -Thisproceeding heard on April 15, 1975, was initiated on anoriginal charge filed on February 12, 1975 by the AmericanPresidentLines,Ltd., the Charging Party, hereinafterreferred to as "APL." A complaint issued on March 13,1975,which alleged,inter alia,that Respondent Unionviolated Section 8(e) of the National Labor Relations 'Act,when it entered into a collective-bargaining agreement withAPL in 1974, whereby APL agreed to cease or refraindoing business with any subcontractor who is not asignatory to an agreement with Local 1149 of the'Carpenters, the Respondent Union. The allegedly'illegalcontractual provision, effective from July 1, 1974, to June30, 1977, reads as follows:It isfurther agreed and understood that should thecompany desire to contract out any portion of the workcovered by this agreement to other companies orcontractors, the company shall give the Union at leastsixty (60) days prior notice of any change, and shallonly let such work to companies or contractors who aresignatory to an agreement with Local Union # 1149 oftheUnited Brotherhood of Carpenters and Joiners ofAmerica. This provision shall pertain to all workcovered by the agreement, but not to containers whichhave been damaged beyond the repair of the terminalfacilities or parts on A.P.L. premises.2Upon the entire record, including observation of thewitnesses,and after consideration of the briefs filed onMay 20, 1975, by General Counsel, the Respondent Union,and the Charging Party, there are hereby made thefollowing:FINDINGS of FACTI.JURISDICTIONAmerican President Lines, the Charging Party, is aDelaware corporation, with a facility located at the Port ofOakland, California, and is engaged in shipping from portsin the UnitedStatesto other United States and foreignports.During the past year, APL had revenues in excess of$500,000 and shipped goods valued in excess of $50,000directly to states outside the State of California. It is1The transcript is hereby correctedin accordancewiththe partiesstipulation of May 7, 1975.2G.C. Exh. 2. LOCAL 1149, CARPENTERS457stipulated and found that APL is an employer which isengaged in commerce and in a business affecting com-merce within the meaning of Section 2(6) and (7) of the Actand also is a person within the meaning of Section 8(e) oftheAct and subject to the jurisdiction of the NationalLabor Relations Board.H. THE LABOR ORGANIZATION INVOLVEDRespondent, Local 1149 of the Brotherhood of Carpen-tersand JoinersofAmerica,AFL-CIO, is a labororganizationwithin the meaning of Section 2(5) of the Act.III.BACKGROUNDAt the time the current collective-bargaining agreementwas executed, APL was operating at Pier 80 in SanFrancisco. On or about August 31, 1974, APL announceditsdecision to move its facilities to the Middle HarborterminalatOakland,California,from which port itoperated on and after January 1, 1975. Shortly after APL'smove to its new facility in Oakland, competing claims forthe repair and maintenance work of its cargo containersweremadeby the Respondent Union,InternationalLongshoremen's andWarehousemen'sUnion and thePainters' Union.Most of APL's ships are "containerized" which meansthat such ships carry cargo enclosed in large containersmeasuring 8 feet by 8 feet by 20 feet that provideprotection for cargo in shipping. These containers, whichAPL purchases from manufacturers, are sometimes dam-aged in shipment or require repairs due to continued use.When APL was located in San Francisco, members of theRespondent's Carpenter's Union performed the repairsand maintenance work on damaged containers under itscollective-bargaining agreement with APL. However, whenAPL moved to the Port of Oakland, it entered into acontract in January 1975, for this container repair andmaintenance work at its Oakland Middle Harbor terminaltobe performed -by Seatrain Lines which employedmembersof Local 10 of theInternationalLongshoremen'sand Warehousemen's Union, hereinafter called "ILWU."When this occurred, Respondent Union and Local 10 ofthe Painters' Union claimed they were entitled to performthis container repair and'maintenancework. The RegionalDirector of the Board having reasonable cause to believethat this dispute as to who should perform this work mightentail a violation of Section 8(b)(4)(D), set the matter forhearing under Section 10(k) of the Act to resolve thejurisdictional dispute as' to which' of the three claimantunions should be awarded the disputed container work.That hearing was in progress at the same time as the trial ofthe case at bar.Respondent Carpenters Union on January 15, 1975, senta letter to APL protesting its action in contracting withSeatrain for the container repair work previously per-formed byitsmembers.The letter also demandedarbitration 'as provided for underparagraphs 1 and 2(d) ofthe parties' collective-bargaining agreement. On January16, 1975, Respondent Union filed a complaint with theFederal District Court for Northern California in which itsought an injunction to maintain the status quo byrequiring that APL assign the disputed repair work toRespondent Local 1149 of the Carpenters' Union untilsuch time as the matter was resolved through thecontractual arbitration provision embodied in their collec-tive-bargaining agreement. The Federal court litigationwas subsequently dismissed by agreement of all the parties.Later on April 2, 1975, Respondent Union again demand-ed by letter that APL agree to arbitrate the disputed workquestion which APL had already contracted to SeatramLines.In the meantime, APL had filed a charge on February12, 1975. The charge alleged that APL had executed acollective-bargaining agreement with Respondent on July1, 1974. The agreement contained a provision which APLallegedwould force it to cease or refrain from doingbusiness with any company or contractor to which it mightcontract out any work covered by the agreement if thatcompany or contractor was not a signatory to anagreementwith the Respondent Union. APL furtheralleged that the Respondent Union had been attempting toenforce such provision since January 17, 1975, againstAPL's contract with Seatrain Lines. A complaint issued onMarch 13, 1975, alleging Respondent had violated Section8(e) of the Act.The current contract to- which APL and RespondentUnion are parties, provides,inter alia,as follows:1.Scope of Agreement.This Agreement shall govern the wages and workingconditions of all carpenters employed by AmericanPresidentLines,Ltd.,and shall cover all workperformed by carpenters in the employ of AmericanPresident Lines, Ltd., on waterfront operations in theSan Francisco Bay Area. It shall include the construc-tion and repair of cargo vans and/or containers oncompany owned or leased terminals, the securing ofcargo, shoring, blocking,tommingand similar workdoneon vesselsor carriers. It shall include the makingup of loads of lumber to be used in such work, theconstruction and repair of pallet boards, warehouseboards, animal crates and similar items used in thehandling of cargo. It is understood by both parties tothis agreement the work detailed herein does not in anyway change traditional jurisdictions which have be-come established in and about the San Francisco BayArea and will be recognized and adhered to by theparties. It is further agreed and understood that shouldthe company desire to contract out any portion of thework covered by this agreement to other companies orcontractors, the company shall give the Union at leastsixty (60) days prior notice of any change and shallonly let such work to companies or contractors who aresignatory to an agreement with Local Union # 1149 oftheUnited Brotherhood of Carpenters and Joiners ofAmerica. This provision shall pertain to all workcovered by thisagreement, but not to containers whichhave been damaged beyond the repair of the terminalfacilities or parts on A.P.L. premises.Section 8(e) of the Act provides in pertinent part asfollows: 458DECISIONSOF NATIONALLABOR RELATIONS BOARD(e) It shall be an unfair labor practice for any labororganization and any employer to enter into anycontract or agreement, express or implied, wherebysuch employer ceases or refrains or agrees to cease orrefrain from handling, using, selling, transporting orotherwise dealing in any of the products of any otheremployer, or to cease doing business with any otherperson, and any contract or agreement entered intoheretofore or hereafter containing such an agreementshallbe to such extent unenforceable and void:Provided,That nothing in this subsection (e) shall applyto an agreement between a labor organization and anemployer in the construction industry relating to thecontracting or subcontracting of work to be done at thesite of the construction, alteration, painting, or repair ofa building, structure, or other work... .The facts are virtually undisputed. It is the legalconclusionswhich emanate from those facts, however,which are in dispute. The Respondent argues that thecontract provision,supra,which restricts all subcontractingby APL "to companies or contractors who are signatory toan agreement with Local No. 1149 of the UnitedBrotherhood of Carpenters and Joiners of America," is notillegal.Respondentassertsthat not only is that clause legal"under generalprinciples applicable to §8(e) (29 U.S.C.§ 158(e)), but said clause also is given specific protection bythe construction industry proviso of that section,"supra.Moreover, contends Respondent, this clause is a work-preservation provision whichis legalas the "Board hasapproved any contractual relationship designed to benefitand protect the job opportunities of the employees coveredby the contract." Furthermore, claims Respondent'scounsel,Section 8(e) is not applicable in the case at bar ashere there was no "product boycott" involved. Also, arguescounsel for Respondent, the Union is absolved of anywrongdoing as "this is a constructionsiteagreement,"falling under the exemption contained within the provisoto Section8(e) relatingto "the site of the construction,alteration, painting, or repair of a building, structure, orotherwork. . . ."Additionally,pleadsRespondent'scounsel in his amendedanswer,"This is a constructionindustry contract, and §8(e) constitutes a denial of equalprotection of the law." Finally,statesRespondent, thisaction is barred by the statute of limitations.The General Counsel's representative, on the other hand,denies the validity of all the Respondent's arguments. Shestates that an agreement by which the employer agrees tosubcontract in the future only to union signatories isproscribed by Section 8(e). The contractual provision inissue here whereby APL limits its right to subcontract onlywith contractors who are signatory to a contract withRespondent Union,arguesthe General Counsel, is not avalidwork-preservationclause.Moreover, she contendsthat the construction industry provisoto §8(e)does notapply here as APL's ,businessistransporting cargo byships.Discussion and ConclusionsPrior to the 1959 amendments of the Act, an employercould lawfully agree with a union not to do business with"any other person." 3 This was called a "hot cargo"contract under which the employer agrees ahead of time toquit doing business with other employers who are non-union or who have a labor dispute. The U.S. Supreme Courtin its 1958Sand Doordecision4 held that hot cargocontracts were not invalid in themselves, but that unionscould not attempt to enforce the clauses by conductotherwise within the secondary boycott prohibition of theAct.Thus, at the time Congress considered the 1959amendments, the situation was that the execution of a hotcargo contract was lawful and an employer could voluntar-ily comply with such a contract but the contract could notoperate as a defense to inducement of employees to strikeor to refuse to handle goods even though the union claimeditwas only attempting to enforce the contract. Section 8(e)now makes it an unfair labor practice for an employer anda union merely to enter into such an agreement andrenders such agreements "unenforcible and void."As statedinOhio Valley Carpenters District Council(Cardinal Industries),136 NLRB 977, 985-986:... Section 8(e) was basically designed to close whatits proponents considered a loophole in the secondaryboycott provisions of the Taft-Hartley Act ... .[S ]ection 8(e) was intended to outlaw what is in effect a"secondary boycott in futuro," thatis,"anagreementby an employer to permit a secondary boycott to beconducted against him." II Leg. Hist. 1859 (1959)[T]he delineation and exclusive assignment toemployees in a contract unit of specified work taskscannot itself be regarded as unlawful; indeed, particu-larlywhere a craft is involved, it is necessary if thecontractis tobe meaningful . . . . [I]t has long beenrecognized that restrictions on subcontracting work outtoanother employer, or on otherwise having doneelsewhere work usually performed by employees in abargaining unit, is a mandatory subject of collectivebargaining and a proper matter for contract inclusionContractual restrictions of this character un-doubtedly impinge upon an employer's freedom toengage inbusinesswith others. But where they do nomore than defineand reserve[work] for the exclusiveperformance of employees in a bargainingunit .. .they have a different function from the contracts thatwere the targets of 8(e). Restrictions designed toconfine work to unit employees are immediately relatedto terms and conditions of employmentwithin the unit.They anticipate no work to be performed by personsother than employees of the immediate employer. Theirsole, direct, and primaryaim isto protect and preservework and therefore jobs for employees within thebargainingunit.In these respects limited restrictions of3Amalgamated Union, Local 5, UA W, Independent (Dynamic Manufactur-4Local 1976, United Brotherhood of Carpenters and Joiners of AmericaingCorporation),131 NLRB 292 (1961) See also Conway'sExpress,enfd.195 F.2d 906 (C A2);ChauffeursUnion,105 NLRB 740 (1953);Genuine'Parts Co.,119 NLRB 399 (1957),McAllister Transfer,110 NLRB 1769(1954)..357U S. 93, enfg 113 NLRB 1210 (1955), affg. 241 F.2d 147 (C.A 9, 1957). LOCAL1149,CARPENTERS459that character are quite different in purpose and intentfrom the "hot goods" clause 8(e) was designed to ban-that is, the blacklisting of specified employers or classesof employers because their products or labor policiesare objectionable to the union.As the Supreme Court explained inNationalWoodworkManufacturers Association v. N.L.R.B.,386 U.S. 612, 637-639 (1967), the intention of Congress was not to prohibit allunion-employer agreements which may have the incidentaleffect of a cessation of business with another employer.Rather,Congress envisioned that' Section 8(e) wouldembody the same distinction between lawful "primary"and unlawful "secondary" boycott activity contained inSection 8(b)(4). "The touchstone is whether the agreementor its maintenance is addressed to the labor relations of thecontracting employer vis-a-vis his own employees."Nation-alWoodwork, supra,386 U.S. at 645. An agreement solimited is "primary" and permissible, whereas an agree-ment "tactically calculated to satisfy union objectiveselsewhere" is "secondary" and impermissible. A commonexample of a secondary-objective agreement is a "unionsignatory clause" - i.e., an agreement permitting thesubcontracting of unit work only to employers who areunder contract with the union as is the situation in the caseat bar. Such a clause violates Section 8(e) because itsprincipal thrust is to further union interests generally andnot to promote the welfare of employees in the bargainingunit .5Thus, in every case in which contract clauses areattacked, examination must be made to determine if eachclause is a lawful "primary" clause intended for the directbenefit of the employees in the immediate bargaining unit,or a "secondary" clause "tactically calculated to satisfyunion objectives elsewhere."6 Thus, where an object of aclause is to aid union members generally rather thanmembers of the unit, the object is secondary and unlawful.?The construction industry onsite proviso to Section 8(e)reads as follows:Provided,That nothing in this subsection (e) shall applyto an agreement between a labor organization and anemployer in the construction industry relating to thecontracting or subcontracting of work to be done at thesite of the construction, alteration, painting, or repair ofa building, structure, or other work... .The phrase "at the site" has been construed strictlyaccording to its literal terms.According to SenatorKennedy who headed the Senate conferees on Section 8(e),the construction industry proviso relates only to agree-ments covering work to be done at the site of theconstruction.Itdoes not cover "boycotts of goodsmanufactured in an industrial plant for installation on thejobsite or suppliers who do not work at-the jobsite." (IILeg. Hist. 1431, 1959.) Nor does the proviso exempt fromSection 8(e) agreements relating to supplies or otherproducts or materials shipped or otherwise transported toand delivered on the site of the construction.8The Board in various cases has had occasion to interpretSection 8(e) and the construction site proviso. InLocal 294,InternationalBrotherhood of Teamsters, Chauffeurs,Ware-housemen& Helpers of America (Rexford Sand and GravelCo.), 195 NLRB 378 (1972), a sandhaulers dumping ofsandata construction site in, accordance with thedirections of the prime contractor's employees, was foundto be outside of the onsite construction proviso because itwas merely a delivery of materials and not work at the siteof construction. Likewise, inHoffman & Sons v. Teamsters,Joint Council 65,352 F. Supp. 677, where a demand that aconstruction employer cease doing business with nonunionemployees of suppliers, a Federal District Court held, isnot protected by the on-siteproviso as the demand relatedto both on-site drivers and drivers who only transportedmaterials tothe construction site.InLos Angeles Building & Construction Trades Council(PortofinoMarina),150NLRB 1590, 1592 (1965), theBoard held that the construction proviso to Section 8(e)applies only to "an agreement between a labor organiza-tion and an employer in the construction industry relatingto the contracting or subcontracting of work to be done atthe siteof construction." In thePortofinocase, one of thecontractual provisions held to be in violation of Section8(e) readas follows:SUBCONTRACTING. If the Contractor shallsubcontract work as defined herein, provision shall bemadein such subcontract that said subcontractor andhis subcontractors be signatory to this Agreement andshallabide by all the terms of this Agreement,includingall provisions for fringe benefits contained inthisAgreement. The Contractor hereby agrees to beheld liable for compliance by his subcontractors withall the termsof this Agreement including all fringebenefits, If the Contractor party hereto shall subcon-tract work as defined herein, provisions shall be madein such subcontract for the employment of workmenfurnished by an AFL-CIO Building and ConstructionTrades Union and/or theInternationalBrotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers ofAmerica.Thisclause,held the Board, went beyond the permissiblelimits of the construction industry proviso and falls withinthe proscription of Section8(e), inthat the provisionquoted above requires that all subcontractors abide by allthe terms of the union's agreement, including those whichare unlawfulInConnell Construction Co. v. Plumbers Local 100,89LRRM 2401, decided June 2, 1975, the Supreme CourtdiscussedSection8(e)andthe construction industryproviso. The case involved,inter alia,a union'scontractobligatinga generalcontractor to subcontract'mechanicalwork only to firms that have a current labor agreement5 Id. at 644-645,Houston Insulation Contractors Associationv.N.L R.B.,386 U.S664,668 (1967);DistrictNo.9,International Association ofMachinistsv N LR B,315 F.2d 33,36 (C.A.D.C., 1962);N L R B v. JointCouncil ofTeamstersNo 42 [J. K. Barker Trucking Co ]338 F 2d 23, 28(C.A. 9, 1964)6NationalWoodwork, supra,386 U.S at 645.7Meat and Highway Drivers, Dockmen, Helpers and Miscellaneous TruckTerminal Employees, Local 710 v. N.L.R B.,335 F.2d 709, 716 (C.A D.C,1964).8H Conf. Rept, 1147, 86th Cong., p. 39, reprinted in I Leg Hist. 943 460DECISIONSOF NATIONALLABOR RELATIONS BOARDwith the union. This may violate Federal antitrust laws, theSupreme Court held in a 5-to-4 decision, limiting both theexemption of labor organizations under those laws and thescope of the construction-industry proviso to the Act's banon hot cargo contracts. The Court stated:§8(e)must be interpreted in light of the statutorysetting and the circumstances surrounding its enact-ment:"It isa `familiar rule, that a thing may be within theletter of the statute and yet not within the statute,because not within its spirit, nor within the intention ofitsmakers:Holy Trinity Church v. United States,143U.S. 457, 459."National Woodwork Manufacturers Assn.v.N.LRB.,386 U.S. 612, 619.Section 8(e)was part of a legislative programdesigned to, plug technical loopholes in §8(b)(4)'sgeneral prohibition of secondary activities. In §8(e)Congress broadly proscribed using contractual agree-ments to achieve the economic coercion prohibited by,§8(b)(4). SeeNationalWoodwork Manufacturers Assn.,supraat 634. The provisos exempting the constructionand garmentindustrieswere added by the ConferenceCommittee in an apparent compromise between theHouse Bill, which prohibited all hot-cargo agreements,and the Senate Bill, which prohibited them only in thetrucking industry.Although the garment industryproviso was supported by detailed explanations in bothHouses, the construction industry proviso was ex-plained only by rare references to "the pattern ofcollectivebargaining" in the industry. It seems,however, to have been adopted as a partial substitutefor an attempt to overrule this Court's decision inN.L.R.B. v. Denver Building & Construction TradesCouncil,341 U.S. 675. Discussion of "special problems"in the construction industry, applicable to both the§8(e)proviso and the attempt to overrule DenverBuilding Trades, focused on the problems of picketinga single nonunion subcontractor on a multiemployerbuilding project, and the close relationship betweencontractors and subcontractors at the jobsite. Congresslimited the construction industry proviso to that singlesituation,allowing subcontracting agreements only inrelation to work done on a jobsite. In contrast to thelatitude it provided in the garment industry proviso,Congress did not afford construction unions anexemptionfrom §8(b)(4)(B)' or otherwise indicate thatthey were free to use subcontracting agreements as abroad organizational weapon. In keeping with theselimitations,the Court has interpreted the constructionindustry proviso as"a measuredesigned to allow agreements pertainingto certain secondary activities on the construction sitebecause of the close community of interests there, buttoban secondary-objective agreements concerningnonjobsitework, in which respect the constructionindustry is no different from any other."NationalWoodworkManufacturersAssn.,supraat638-639(footnote omitted).Other courts have suggested that it serves an evennarrower function:"[T]he purpose of the section 8(e) proviso was to,alleviatethe frictions that may arise when union menwork continuously alongside nonunion men on thesame construction site."Drivers Local 695 v. N.L.R.B.U.S. App. D.C.,361 F.2d 547, 553.The interpretation of language in each clause if it is to beconstruedas a violation of Section 8(e) must be so clear asto preclude ambiguity with respect to its meaning. TheBoard ina long line of decisions has evolved rules ofconstructionfor the disposition of such clauses. If themeaningis clear the Board will determine its validity underSection 8(e).Cement Masons Local Union No. 97 (InterstateEmployers, Inc.),149NLRB 1127, 1131-32 (1964);LosAngeles Building & Construction Trades Council (PortofinoMarina),150 NLRB 1590, 1591, 1592-93 (1964). If theclause is notclearlyunlawful on its face, it will beinterpreted to require no more than what is allowed by law.Ets-Hokin Corporation,154 NLRB 839, 841 (1965). If theclause is ambiguousthe Board will not presume illegalitybut will consider extrinsic evidence to determine whetherthe clause wasintended to be administered in a lawful orunlawful manner. If there is an absence of such evidence,the Boardwill refuse to pass on the validity of the clause.Itisplain that the union signatory clause of thecollective-bargaining agreement cited aboveisa clearviolationof Section 8(e) of the Act in the context of thecircumstanceshere present when the Respondent Local1149 of the Carpenters has sought and is seeking to giveeffect to that illegal contracting out provision. The mereentering into,maintaining,and giving effect to a union-signatory agreement and in this proceeding, the Respon-dent'sattempt to enforce this proscribed provision,constitutesa violation of Section 8(e) of the Act, whichmakes it an,unfair labor practice for the RespondentUnion and the employer to agree tocease doing businesswith any other person.9 Here the contractual provisionitself requiresAPL to boycott nonsignatory employers,which constitutes unlawful secondary activity in violationof Section 8(e) of, the Act, which prohibits "hot cargo"agreements.1° This illegal provision is not simply designedto protecteconomicstandards and job opportunities in theunit represented by the Respondent Union, but is apatently devious device which effectively precludes APL,the signatory employer, from doing business with nonsig-natoriesto the Respondent's various collective-bargainingagreements. ' Such an agreement is clearly secondary andwithin the proscriptive provisions of Section 8(e) of theAct.Moreover, the construction industry onsite proviso ispatently inapposite in the context of the facts here present,as APL is neither an employer in the construction industrynor does the agreementrelate"tothe contracting orsubcontracting of work to be done at the site of theconstruction, alteration,painting,or repair of a building,structure, or other' work." It is uncontradicted that APLoperates ships that carry cargo and constructs neither itsshipsnor the containers which are purchased frommanufacturers.ii The construction industry onsite proviso9DistrictNo 9, International Association of Machinists, AFL-CIO,134NLRB 1354 (1961), enfd. 315 F 2d 33 (C.A.D C , 1962).10National Woodwork Manufacturers Association,386 U.S 612 at 633-634 (1967).11Columbus Building and Construction Trades Council (Kroger Co),149 LOCAL 1149, CARPENTERS461isinapplicablehere as it is neither traditional norcustomary construction work as the repair of containerscan either be done on or off the employer's premises.12 Inthe case of cement deliverymen whose closer link to thegeneral contractor's employees and the construction jobsiteis ana fortiorisituation than carpenters repairing contain-ers,has been held by the Board not exempt by theconstruction industry proviso.13 SeeAcco ConstructionEquipment, Inc. v. N.L.RB.,511 F.2d 848 (C.A. 9, 1975).With regard to Respondent's contention that the §8(e),construction industry is unconstitutional, the courts haveuniformly upheld the constitutionality of Section 8(e). TheLithographersUnion in a series of cases, attacked theconstitutionality of the provisions on the ground that itsindustry, like the garment industry, has integrated pro-duction processes and that to grant an exemption to thegarment industry and not to the lithographic industryconstituted a violation of due process under the FifthAmendment. InLithographers Local 17,14a district court inCalifornia concluded that the garment industry exemptionneed not have been based solely on the integrated nature ofthe work processes, and that Congress could consider theeconomic and social conditions peculiar to that industry.The court added that Congress, in acting under thecommerce clause, mustbe extended wide latitude and thata'mere lackof uniformity in the exercise of its commercepowers does not constitute a denial of due process. InMiamiLithographers,15theFifthCircuit held that thecongressionalexemption for the garment industry wasbased on "reasonable considerations." InBrown Trans-port16andPattonWarehouse17the court of appeals said:Courts today no longer sit in review of the economicwisdom of the distinctions drawn by legislatures, andthe failure to grant exemptions from §8(e) to allindustries which claim they merit an exemption doesnot void the Act.The above discussion applies also to the equal=protectionargumentraised by Respondent's amended answer, inwhich it is averredas an"affirmative defense" that "this isa construction industry contract, and §8(e) constitutes adenialof equal protection of the law." It might be notedthatRespondent raises first the construction industryproviso as protection and in the same breath denies theconstitutionality of the construction industry proviso. It'appears that RespondentclaimsSection 8(e) of the, Actviolates the Fifth Amendment to the Constitution of theUnited States because the two industry provisos exemptcollective-bargainingagreementsbetween unions andemployers in the construction and clothing industries andNLRB 1224 (1964), where it was held the construction industry exemptiondid not apply to an employer, an operator of a retail store chain, who was alessee of theowner of the land upon which a shopping center was beingbuilt12Mitchell,an official of Respondent Union, testified containers are"frequently" repaired off the premises of marine terminalsSeeInternationalUnionof Operating Engineers, Locals 542, 542-A, 542-B (York CountyBridge, Inc)216 NLRB No 67 (1975).Cf. Associated General Contractors ofCalifornia, Inc, vN LR B,88 LRRM 3542, 3546 (C.A 9), which in somerespectsis similarto the case at bar13InternationalBrotherhood of Teamsters, Local 294 (Island DockLumber),145 NLRB 484, 490, 491, enfd. 342 F 2d 18 (C.A 2, 1965) Seethus create discriminatory distinctionswhich depriveRespondent of the due process of the law. It is establishedlaw that the Board as an administrative agency created bythe Congress will not rule on a constitutionality conten-tion. This is a matter for the courts. I must therefore, findthat the Act and all its parts are constitutional, as thecourts have determined.The Respondent's contention that Section 10(b) of theAct which provides that no complaint shall issue upon anyunfair labor practice occurring more than 6 months priorto, the filing of the charge bars this proceeding is alsowithoutmerit.The illegal union signatory clause in thecollective-bargaining agreement was entered into on July 1,1974, and the charge filed by APL on February 12, 1975.On January 15, and again on April 2, 1975, the Unionrequested arbitration of APL's action under paragraph 14of the contract, in contracting ,out to Seatrain Lines workpreviously performed by its members. On January 16,1975, the Union instituted action in the Federal districtcourt to enjoin APL from awarding the disputed work toSeatrain Lines.When the Respondent Union chose to invoke itscollective-bargaining agreement with APL in demandingarbitration and seeking an injunction in the Federal districtcourt, such reliance barred the running of the statute oflimitations.No laches can be imputed under suchcircumstances where equity so requires. Such a reliance onthe agreement by Respondent remedially entitled APL tofile a charge within 6 months from the time the last of theseactions were taken. Thus, it would appear that, Respon-dent's claim that APL's action is now barred is based onthe fallacious premise that all of the circumstances detailedabove should be appraised simply as a single wrong doneand completed at the time the collective-bargainingagreement was executed. Also noteworthy is, Respondent'sfailure to raise the matter before trial when the GeneralCounsel moved on April 8, 1975, for judgment on thepleadings. It was not until April 15, at the trial of this casewhen counsel for, Respondent for the first time raised thematter of laches. Nor did Respondent mention the 10(b)defense in its brief. 18CONCLUSIONS OF LAW1.Local 1149, United Brotherhood of Carpenters andJoiners of America, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.2.The Charging Party, American President Lines, Ltd.,Drivers, Salesmen,Warehousemen Local 695 [Madison Employers' Council]vN.L.R B,361 F.2d 547 (C.A.D.C, 1966)14Brown v. Amalgamated Lithographers Local 17,180 F.Supp. 294, seealsoAmalgamated Lithographers Local 17 (Graphic Arts Employers Assn.),130 NLRB 985 (1961), enfd 309 F.2d 31 (C.A 9, 1962), cert. denied 372U S. 943 (1963)15EmployingLithographers of GreaterMiami [Miami Post Col v.N L.R.B,301 F.2d 20 (C A 5, 1962).16Truck Drivers Union Local No 728 Teamsters (Brown Transport Corp.),140 NLRB 1436 (1963), enfd. in part 334 F.2d 539 (C.A D.C, 1964), cert.denied 379 U S 91611Truck Drivers Union Local No 413, Teamsters(PattonWarehouse,Inc)140 NLRB 1474 (1963), enfd in part 334 F.2d 539 (C A.D C, 1964),cert. denied 379 U.S 916.18SeeDan McKinney Co,137 NLRB 649, 654 (1962) 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDisan employer within the meaning of Section 2(2), andengaged in commerce and in a business affecting com-merce within the meaning of Section 2(6) and (7), of theAct.3.By entering into, maintaining, giving effect to, orattempting to enforce -those provisions of section 1, whichrefer to the contracting out of work covered by theagreement,supra,of the collective-bargaining agreement,Respondent is engaging'in and has engaged in unfair laborpractices within the meaning of Section 8(e) of the Act.4.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and(7) of the Act.THE REMEDYHaving found that,Respondent has engaged in certainunfair labor practices in violation of Section 8(e), it isrecommended that a remedial order issue in order thatRespondent refrain from said unfair labor practices.Upon the foregoing findings of fact, conclusions of law,and the entire record in this case, and pursuant to Section10(c)of the Act, there is hereby issued the followingrecommended:ORDER 19Local 1149, United Brotherhood of Carpenters andJoiners of America, AFL-CIO, San Francisco, California,theirofficers,agents, representatives,successors,andassigns, shall:1.Cease and desist from:(a) Entering into, maintaining, enforcing,or giving effectto those provisions of article 1, "Scope of Agreement"which refers to the contracting out of work of its collective-bargaining agreement with the Employer herein,AmericanPresident Lines, effective from July 1, 1974, to June 30,1977, and any other employers engaged in commerce, or inan industry affecting commerce, whereby said employersagree to cease or refrain from doing business with anyother person within the meaning of Section 8(e) of the Act.(b) Enteringinto,maintaining, enforcing, or giving effectto those provisions of article 1, described above, of thecollective-bargaining agreement entered into on July 1,1974 and effective until June 30, 1977, between Respon-dent and the American President Lines, 'Ltd., and anyother employers or employer associations engaged incommerce,or in an industry affecting commerce, overwhom the Board has, and would assert jurisdiction underthe Act, whereby said employers or any associations anditsmember-employers agree to cease or refrain from doingbusinesswith any other person within the meaning ofSection 8(e) of the Act.(c)Threatening, restraining, or coercingAmericanPresidentLines, Ltd., or the employers described in (a) and(b) above, or any other person engaged in commerce or inan industry affecting commerce, with whom Respondent,does not have a labor dispute, where an object thereof is toforce or require the employer-members of the aboveassociationsor any other such neutral persons to ceasedoing businesswith the Charging Party herein.2.Take the following affirmative action:(a) Post at Respondent Union's business offices, meetinghalls,and all places where notices -to members arecustomarily posted, copies of the attached notice marked"Appendix."20 Copies of said notice, on forms provided bytheRegional Director for Region 20, after being dulysigned by Respondent's representatives, shall be posted byRespondentimmediately upon receipt thereof, and bemaintainedby them for 60 consecutive days thereafter, inconspicuousplaces, including all places where notices tomembersand employees are customarily ,posted. Reason-able stepsshall be taken by Respondent to insure that saidnoticesare not altered, defaced, or covered by any othermaterial.11 (b) Sign and mail to the Regional Director for Region 20,sufficient copies ofsaid notice,on forms provided by him,for postingat the premisesof the Charging Party, if willing.(c)NotifytheRegionalDirector for Region 20, inwriting, within 20 days from the date of the receipt of thisRecommended Order, what steps the Respondent hastaken to'comply herewith.19 In the event no exceptions are filed asprovided by Sec. 102 46 of theRules and Regulationsof the National LaborRelations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102.48 of the Rules and Regulations, be adopted by theBoard and becomeitsfindings,conclusions,and Order,and all objections thereto shall bedeemed waivedfor all purposes.20 In the event that the Board's Order is enforcedby a Judgment of aUnited StatesCourt ofAppeals,the words in the noticereading "Posted byOrder of the National LaborRelations Board" shall read"Posted Pursuantto a Judgmentof the United States Court of AppealsEnforcingan Order ofthe NationalLaborRelations Board." LOCAL 1149, CARPENTERSAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial before an Administrative Law Judge at whichallparties were given an opportunity to present evidenceand argument, the National Labor ,Relations Board, hasdecided that we violated the law by committing certainunfair labor practices and has ordered us to post thisnotice.We will carry out the Order of the Board and abideby the following:463WE WILL NOTenter into,maintain,enforce, or giveeffect to those provisions of Article 1, "Scope ofAgreement" of the current 1974-77 collective-bargain-ing agreementwhich referto, contractingout of workwhich we have with American President Lines, andwith any other employers or,employerassociationswhereby any suchassociationsor employerscease orrefrain,or agree to cease or refrain,,from doingbusinesswith any other person withinthe meaning ofSection 8(e) of said Act.LOCAL 1149, UNITEDBROTHERHOOD OFCARPENTERS AND JOINERSOF AMERICA, AFL-CIO